  Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 1 of 8. PageID #: 484721



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                           MDL No. 2804
THIS DOCUMENT RELATES TO:                  Case No. 17-md-2804
                                           Judge Dan Aaron Polster
County of Summit, Ohio, et al. v. Purdue
Pharma L.P., et al.,
Case No. 18-op-45090 (N.D. Ohio)

The County of Cuyahoga, Ohio, et al. v.
Purdue Pharma L.P., et al.,
Case No. 17-op-45004 (N.D. Ohio)

“Track One-B Cases”


           PHARMACY DEFENDANTS’ REPLY IN SUPPORT OF THEIR
          MOTION TO COMPEL LIMITED ADDITIONAL DATA FROM THE
              OHIO BOARD OF PHARMACY’S OARRS DATABASE
  Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 2 of 8. PageID #: 484722



       The Board of Pharmacy’s response to the Pharmacy Defendants’1 motion to compel

misses the mark in three important ways:

       First, the Board misconstrues the nature of the data the Pharmacy Defendants seek, and

what they intend to do with it. The Board asserts that the Pharmacy Defendants “expressly admit

that they want the data to identify specific patients.” Opp. at 5. Not so. The Pharmacy

Defendants’ motion expressly does not seek patient names, addresses, birthdates, or any other

patient information protected by federal privacy laws. Accordingly, the Board’s arguments that

the law precludes disclosure of such information do not apply.

       To be clear, the Pharmacy Defendants only seek (1) the names of the prescribers that

wrote, and (2) the pharmacies that filled, each prescription in the OARRS database—information

that the pharmacies have already been ordered to produce from their own dispensing data. The

pharmacies need that information for the other pharmacies in the State in order to trace

patients—by identification number, not by name—from doctor to doctor, pharmacy to pharmacy.

Doing so will not reveal the identity of any patient and is critical to the Pharmacy Defendants’

defense.

       While the Board argues that “it would be easy” for the Pharmacy Defendants “(especially

if they work together) to match up patient identifiers with the patient names in their own

databases,” Id. at 6, there is no basis for the accusation that the Pharmacy Defendants intend to

violate the confidentiality of their patients’ sensitive health information by sharing it with



       1
         “Pharmacy Defendants” are CVS Rx Services, Inc., CVS Indiana, L.L.C., CVS
Pharmacy, Inc., and Ohio CVS Stores, L.L.C. (“CVS”), Rite Aid of Maryland, Inc., d/b/a Mid-
Atlantic Customer Support Center, Rite Aid of Ohio, Inc., and Rite Aid Hdqtrs. Corp. (“Rite
Aid”), Walgreen Co. and Walgreen Eastern Co. (“Walgreens”), HBC Service Company, an
unincorporated operating division of Giant Eagle, Inc. (“Giant Eagle”), Discount Drug Mart
(“DDM”), and Walmart Inc. (“Walmart”).

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 3 of 8. PageID #: 484723



competitors and others. Just the opposite, the Pharmacy Defendants have fought to avoid

disclosing their patients’ protected information—including in a writ of mandamus to the Sixth

Circuit—because patient privacy is critical to the pharmacies and required by law. Moreover, the

Board ignores the fact approximately 46 percent of the dispensing market in Cuyahoga and

Summit Counties has not been sued by the Plaintiffs. Production of dispensing data from the

Pharmacy Defendants that have been sued will do nothing to fill that gap.

       Second, the Board improperly attempts to shift the burden of complying with a proper

subpoena by telling the Pharmacy Defendants to obtain the same information by issuing scores

of additional subpoenas and serving them on any number of third-party pharmacies and other

dispensers that are not defendants in these cases. But doing so will not provide the necessary

information that is in the possession of only the Board, while at the same time substantially

delaying these cases.

       Even if it were possible to obtain dispensing data from the forty six percent of the market

that plaintiffs chose not to sue—a very big if—each of those dispensers presumably would de-

identify their patients’ data in a way that would not allow it to be tracked from database to

database. And even if it were possible to de-identify patients consistently across databases, it

would require the sharing of protected patient information among all of the parties and non-

parties in question, something the Pharmacy Defendants, and likely any third-party subpoena

targets, would strongly oppose. Each set of non-party dispensing data, even if it were obtainable,

would therefore exist in isolation without any ability to trace patients from doctor to doctor and

pharmacy to pharmacy. The OARRS database is truly the only source for the data the Pharmacy

Defendants need.




                                                 3
  Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 4 of 8. PageID #: 484724



       Moreover, the Board’s suggestion that the Pharmacy Defendants should issue third-party

subpoenas to every dispenser in the state also would grind fact discovery to a halt while

subpoenas are issued, served, negotiated, and litigated. The Pharmacy Defendants already have

issued subpoenas to certain of these third-party pharmacies, including MetroHealth and Summa

Health, and have hit a brick wall. MetroHealth has refused to produce any data at all. If that is

an indication of how others will respond, the Pharmacy Defendants may have to file motions to

compel against each of these non-party pharmacies, further delaying critical discovery. The

Board, on the other hand, has already produced much of the data the pharmacies seek. It should

not take long or impose any significant burden for the Board to produce the rest.

       Finally, the Board says nothing at all about any burden that would result from having to

produce the two data fields requested, effectively conceding that the burden is slight or

nonexistent. The Board has failed to meet its burden to show good cause for resisting the

subpoena. See 9A C. Wright & A. Miller, Fed. Prac. & Proc. Civ. § 2463.2 (3rd ed. Sept. 2017)

(the party refusing to comply with a subpoena bears the burden of showing good cause).

       Because the data the Pharmacy Defendants seek is not protected patient information, and

because OARRS is not just the most efficient source but in fact the only source of that

information, the Pharmacy Defendants’ motion to compel should be granted.




                                                 4
 Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 5 of 8. PageID #: 484725



Dated: January 31, 2020            Respectfully submitted,

                                   /s/ Kaspar J. Stoffelmayr
                                   Kaspar J. Stoffelmayr
                                   Katherine M. Swift
                                   BARTLIT BECK LLP
                                   54 West Hubbard Street
                                   Chicago, IL 60654
                                   Phone: (312) 494-4400
                                   Fax: (312) 494-4440
                                   E-mail: kaspar.stoffelmayr@bartlit-beck.com
                                   E-mail: kate.swift@bartlit-beck.com

                                   Attorneys for Walgreen Co. and
                                   Walgreen Eastern Co.

                                   /s/ Tina M. Tabacchi
                                   Tina M. Tabacchi
                                   Tara A. Fumerton
                                   JONES DAY
                                   77 West Wacker
                                   Chicago, IL 60601
                                   Phone: (312) 269-4335
                                   Fax: (312) 782-8585
                                   E-mail: tmtabacchi@jonesday.com
                                   E-mail: tfumerton@jonesday.com

                                   Attorneys for Walmart Inc.

                                   /s/ Eric R. Delinsky
                                   Eric R. Delinsky
                                   Alexandra W. Miller
                                   ZUCKERMAN SPAEDER LLP
                                   1800 M Street, NW
                                   Suite 1000
                                   Washington, DC 20036
                                   Phone: (202) 778-1800
                                   Fax: (202) 822-8106
                                   E-mail: edelinsky@zuckerman.com
                                   E-mail: smiller@zuckerman.com

                                   Attorneys for CVS Rx Services, Inc., CVS Indiana,
                                   L.L.C., CVS Pharmacy, Inc., and
                                   Ohio CVS Stores, L.L.C.




                                      5
Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 6 of 8. PageID #: 484726



                                  /s/ Kelly A. Moore
                                  Kelly A. Moore
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  101 Park Avenue
                                  New York, NY 10178
                                  Phone: (212) 309-6612
                                  Fax: (212) 309-6001
                                  E-mail: kelly.moore@morganlewis.com

                                  Elisa P. McEnroe
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  1701 Market Street
                                  Philadelphia, PA 19103
                                  Phone: (215) 963-5917
                                  Fax: (215) 963-5001
                                  E-mail: elisa.mcenroe@morganlewis.com

                                  Attorneys for Rite Aid of Maryland, Inc., d/b/a
                                  Mid-Atlantic Customer Support Center, Rite Aid of
                                  Ohio, Inc., and Rite Aid Hdqtrs. Corp.

                                  /s/ Timothy D. Johnson
                                  Timothy D. Johnson
                                  Gregory E. O’Brien
                                  CAVITCH FAMILO & DURKIN, CO. LPA
                                  Twentieth Floor
                                  1300 East Ninth Street
                                  Cleveland, OH 44114
                                  Phone: (216) 621-7860
                                  Fax: (216) 621-3415
                                  Email: tjohnson@cavitch.com
                                  Email: gobrien@cavitch.com

                                  Attorneys for Discount Drug Mart, Inc.




                                     6
Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 7 of 8. PageID #: 484727



                                  /s/ Robert M. Barnes
                                  Robert M. Barnes
                                  Scott D. Livingston
                                  Joshua A. Kobrin
                                  MARCUS & SHAPIRA, LLP
                                  35th Floor, One Oxford Centre
                                  301 Grant Street
                                  Pittsburgh, PA 15219
                                  Phone: (412) 471-3490
                                  Fax: (412) 391-8758
                                  E-mail: rbarnes@marcus-shapira.com
                                  E-mail: livingston@marcus-shapira.com
                                  E-mail: kobrin@marcus-shapira.com

                                  Attorneys for HBC Service Company




                                     7
 Case: 1:17-md-02804-DAP Doc #: 3134 Filed: 01/31/20 8 of 8. PageID #: 484728



                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on January 31, 2020.



                                            /s/ Katherine M. Swift
                                            Katherine M. Swift
                                            BARTLIT BECK LLP
                                            54 West Hubbard Street
                                            Chicago, IL 60654
                                            Phone: (312) 494-4400
                                            Fax: (312) 494-4440
                                            E-mail: kate.swift@bartlit-beck.com

                                            Attorneys for Walgreen Co. and
                                            Walgreen Eastern Co.




                                               8
